DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of oppositely arranged V-shaped channels on the shelf must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (U.S. 2022/0085585) in view of Hideki et al. (WO 2012160723).  Wade et al. teaches a junction box 106, comprising a housing (shown in figure 8) having an open top (at lead line 1005) and a closed bottom (adjacent lead line 542), a cover 709, arranged to secure to said open top of said housing, a flexible casing 501 having four side members 210 arranged to sealably surround said housing, an outwardly extending shelf at 216 fixedly secured to an outside surface of said four side members of said flexible casing (figure 5), the pair of oppositely arranged V-shaped channels on a bottom surface of said shelf (embodiment in figure 3A).
Wade et al. discloses the claimed invention except for the flexible rim.  Hideki et al. teaches that it is known to provide a casing with a flexible rim (see element 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the junction box of Wade et al. with a flexible rim, as taught by Hideki et al., in order to secure the casing in a usable position.

Regarding claim 2, the flexible casing and said outwardly extending shelf are a singular piece (paragraph [0052]; figure 3A).

Regarding claim 3, the flexible casing and said outwardly extending shelf are made of rubber (paragraph [0052]).

Regarding claim 4, the flexible rim is deformable (40 of Hideki et al. is bent and punched to deform), said flexible rim is further arranged to form at least one ridge on said bottom surface of said shelf (40 of Hideki et al. is added to Wade et al. to conform to shape taught in Wade et al.).

Regarding claim 5, said flexible rim is malleable (40 of Hideki et al. is bent and punched to deform).

Regarding claim 7, said cover is arranged to accept a seal (the cover at 709 is capable of receiving a seal). 

Regarding claim 9, Wade et al. teaches a junction box 106, comprising a housing (shown in figure 8) having an open top (at lead line 1005) and a closed bottom (opposite the top), a cover 709, arranged to secure to said open top of said housing (figure 8), and, a flexible casing 501 having four side members arranged to sealably surround said housing (figure 7), said flexible casing further comprising an outwardly extending shelf at 216.
Wade et al. discloses the claimed invention except for the flexible, deformable member.  Hideki et al. teaches that it is known to provide a casing with a flexible, deformable member (see element 40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the junction box of Wade et al. with a flexible, deformable member, as taught by Hideki et al., in order to secure the casing in a usable position.

Regarding claim 10, said flexible casing and said outwardly extending shelf are a singular piece (paragraph [0052]; figure 3A).

Regarding claim 11, said flexible casing and said outwardly extending shelf are made of rubber (paragraph [0052]).

Regarding claim 12, said flexible, deformable member is arranged to form at least one ridge on said bottom surface of said shelf (embodiment in figure 3A).

Regarding claim 13, said cover is arranged to accept a seal (the cover at 709 is capable of receiving a seal).

Claims 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (U.S. 2022/0085585) in view of Hideki et al. (WO 2012160723), as applied to claims 1 and 9 above and further in view of Wade et al. (U.S. 2020/0119533; “Wade ‘533”).  
Regarding claim 6, Wade et al. discloses the claimed invention except for the flexible rim being aluminum.  Wade ‘533 teaches that it is known to provide a casing with a flexible rim made of aluminum (see paragraph [0061] of Wade ‘533).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the junction box of Wade et al. with a flexible rim being made of aluminum, as taught by Wade ‘533, in order to use a durable lightweight material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claims 8 and 14, Wade et al. discloses the claimed invention except for the housing being arranged to be through-bored.  Wade ‘533 teaches that it is known to provide a casing with a housing that is arranged to be through-bored (see figure 2A of Wade ‘533).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the junction box of Wade et al. with the housing being arranged to be through-bored, as taught by Wade ‘533, in order to access the interior without going through the upper opening.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the flexible casing.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736